United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS        June 23, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk
                            No. 03-21074
                        Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

MYRA “MARIA” GONZALEZ,
also known as Maria Gonzalez-Gonzalez,

                                     Defendant-Appellant.

                    --------------------------
                         CONSOLIDATED WITH
                            No. 03-41500
                    --------------------------

UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

MARIA ELENA RINCON-MACARENA,
also known as Maria Myra Gonzalez,

                                     Defendant-Appellant.

                        --------------------
          Appeals from the United States District Court
                for the Southern District of Texas
                      USDC Nos. H-00-CR-726-5
                                B-03-CR-432-ALL
                        --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-21074
                            c/w 03-41500
                                 -2-

     Myra “Maria” Gonzalez appeals her guilty-plea conviction and

sentence for being found illegally present in the United States

after deportation.    She argues, pursuant to Apprendi v. New

Jersey, 530 U.S. 466 (2000), that the “felony” and “aggravated

felony” provisions of 8 U.S.C. § 1326(b)(1) and (2) are elements

of the offense, not sentence enhancements, making those

provisions unconstitutional.    She concedes that this argument is

foreclosed by Almendarez-Torres v. United States, 523 U.S. 224

(1998), and she raises it for possible review by the Supreme

Court.

     This argument is foreclosed by Almendarez-Torres, 523 U.S.

at 235.    We must follow the precedent set forth in

Almendarez-Torres “unless and until the Supreme Court itself

determines to overrule it.”    United States v. Dabeit, 231 F.3d

979, 984 (5th Cir. 2000) (internal quotation and citation

omitted).

     Gonzalez does not brief any argument concerning how or why

any potential reduction in her sentence for the 8 U.S.C. § 1326

conviction would have any bearing on the sentence the district

court imposed upon revocation of her supervised release for her

8 U.S.C. § 1324(a)(1)(A)(iii) conviction.    She has therefore

abandoned her appeal from the revocation of her supervised

release.    United States v. Valdiosera-Godinez, 932 F.2d 1093,

1099 (5th Cir. 1991).

     AFFIRMED.